Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-14, 16, and 23-28 are pending.
Claims 1 was amended.
Claims 15 and 17-22 were cancelled.
Claims 23-28 were added.
Claim Rejections - 35 USC § 112
Claim 1 was previously rejected under 35 USC § 112. Applicant has successfully addressed these issues in the amendment filed on 5/27/2022. Accordingly, the rejections to the claims under 35 USC § 112 have been withdrawn.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1, Lachenbruch in view of Squitieri teaches all of the limitations of the claim but does not explicitly teach or fairly suggest “wherein the heel region subsection includes one or more bladders, the control system is adapted to: a) begin inflating one of the bladders to effect the disengagement, b) during inflation of the bladder, compare actual internal pressure of the bladder to at least one limit; and c) if the actual pressure violates the limit. take corrective action.” Squitieri is relied upon to teach a control system that automates bed feature functions, Ishibashi is relied upon to teach a plurality of air cells, sensor, and mattress control circuit, but do not remedy the deficiencies of Lachenbruch. Claim 1 is therefore allowable. Claims 2-14, and 16 are also allowable since they require all of the limitations of the allowable base claim 1.
With regards to claim 23, Lachenbruch in view of Squitieri teaches all of the limitations of the claim but does not explicitly teach or fairly suggest “the bladder array comprises two or more longitudinally distributed bladders including a headwardmost bladder and a footwardmost bladder and the control system is adapted to inflate the bladders sequentially beginning with either the headwardmost bladder or the footwardmost bladder.” The references Squitieri and Ishibashi do not remedy the deficiencies of Lachenbruch. Claim 23 is therefore allowable. Claims 24 and 25 are also allowable since they require all of the limitations of the allowable base claim 23.
With regards to claim 26, Lachenbruch in view of Squitieri teaches all of the limitations of the claim but does not explicitly teach or fairly suggest “the control system is adapted to include in the selected subset whichever bladder the test inflation reveals is most heavily loaded.” The references Squitieri and Ishibashi do not remedy the deficiencies of Lachenbruch. Claim 26 is therefore allowable. Claims 27 and 28 are also allowable since they require all of the limitations of the allowable base claim 26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329. The examiner can normally be reached M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
6/17/2022